internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom psi plr-100874-01 date date legend x sub1 sub2 a b d1 this responds to your authorized representative’s letter dated date requesting relief under sec_1362 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations facts according to the information submitted x was incorporated on d1 with a and b as its sole shareholders sub1 and sub2 were incorporated as wholly-owned subsidiaries of x on d1 it was intended that x would elect subchapter_s status and qualified_subchapter_s_subsidiary qsub status for sub1 and sub2 effective d1 however the elections were untimely and the qsub elections were filed as subchapter_s elections plr-100874-01 law and analysis sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides when an s election becomes effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year however sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub sec_1_1361-3 provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form signed by a person authorized to sign the s corporation’s return the election is made by filing form_8869 unless the election form provides otherwise the election must be submitted to the service_center where the subsidiary filed its most recent tax_return if applicable and if an s_corporation forms a subsidiary and makes a valid qsub election for the subsidiary the election should be submitted to the service_center where the s_corporation filed its most recent return the qsub election may be made by the s_corporation parent at any time during the taxable_year sec_1_1361-3 pursuant to sec_1 a a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government plr-100874-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election section provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely s election and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center within sixty days following the date of this letter a completed form_2553 containing an effective date of d1 for the election then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center we also conclude that good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to make an election to treat sub1 and sub2 as qsubs effective date x should submit properly completed forms to the relevant service_center except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is an s_corporation or whether sub1 and sub2 are qsubs for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
